I N         T H E      C O U R T O F A P P E A L S
                                                                           A T K N O X V I L L E
                                                                                                                                       FILED
                                                                                                                                           October 30, 1998

                                                                                                                               Cecil Crowson, Jr.
S A R A H     M O O R E                                                                    )         S U L L I V A N C O U N Appellate C ourt Clerk
                                                                                                                               T Y
                                                                                           )         0 3 A 0 1 - 9 7 0 8 - C H - 0 0 3 8 2
P. l a i n t i f f - A p p e l l e e                                            )
                                                                                           )
                                                                                           )
            v .                                                                            )         H O N . J O H N           S .     M c L E L L A N ,       I I I ,
                                                                                           )         J U D G E
                                                                                           )
A R C H I E       T .     M O O R E ,       I I I                                          )
                                                                                           )
            D e f e n d a n t - A p p e l l a n t                                          )         V A C A T E D         a n d     R E M A N D E D




J A M E S     H .       B E E L E R     O F     K I N G S P O R T                F O R         A P P E L L A N T

T I M O T H Y       R .     W I L K E R S O N          O F         K I N G S P O R T               F O R     A P P E L L E E




                                                              O      P     I     N     I       O     N




                                                                                                                                     G o d d a r d ,       P . J .




                          A p p e l l a n t ,          A r c h i e             T .     M o o r e ,           I I I ,       a p p e a l s       t h e   C h a n c e r y

C o u r t ’ s       j u d g m e n t         t h a t         i t      l a c k e d           j u r i s d i c t i o n             a s     a     m a t t e r     o f     l a w

t o     a d d r e s s       t h e     i s s u e        o f         c h i l d         c u s t o d y           i n     a     d i v o r c e       p r o c e e d i n g

b e c a u s e       M r .       M o o r e     i s      n o t         t h e       b i o l o g i c a l               f a t h e r       o f     B r i t t n e y       M o o r e ,

t h e     c h i l d       i n     q u e s t i o n .                T h e       C h a n c e r y             C o u r t       l e f t     t h e     c h i l d     i n     t h e

c u s t o d y       o f     h e r     m o t h e r ,           M s .        S a r a h           M o o r e ,         t h e     A p p e l l e e       a n d     f o r m e r

t h i r d     w i f e       o f     M r .     M o o r e .
                          B y     h i s     a p p e a l ,           M r .     M o o r e         c o n t e n d s           t h a t     t h e     C h a n c e r y

C o u r t       d o e s       h a v e     j u r i s d i c t i o n             t o       d e t e r m i n e           t h e     i s s u e       o f     c u s t o d y

b e t w e e n         t h e     t w o     p a r t i e s .             F u r t h e r m o r e ,               M r .     M o o r e       r e q u e s t s         t h a t

t h i s       C o u r t       a w a r d     h i m       c u s t o d y         o f       B r i t t n e y           o u t r i g h t       o r     f o r       t h e     c a s e

t o     b e     r e m a n d e d         f o r     f u r t h e r         c o n s i d e r a t i o n .



                          M s .     M o o r e ’ s         b r i e f         d o e s         n o t     c h a l l e n g e         M r .       M o o r e ’ s

p o s i t i o n         o n     t h e     i s s u e       o f       j u r i s d i c t i o n .                 I n s t e a d ,         M s .     M o o r e       o f f e r s

t w o     k e y       a r g u m e n t s .           F i r s t ,         t h a t         t h i s       C o u r t       s h o u l d       f o l l o w         t h e

l e g a l       p r e s u m p t i o n           f a v o r i n g         a     b i o l o g i c a l             p a r e n t ’ s         c u s t o d i a l         r i g h t s

o v e r       t h e     i n t e r e s t s         o f     a       t h i r d       p a r t y         b y     a l l o w i n g         h e r     t o     m a i n t a i n

c u s t o d y .           S e c o n d ,         t h a t       a     t r i a l       c o u r t         m u s t       w e i g h       t h e     e v i d e n c e         o f

p a r e n t a l         f i t n e s s       u s i n g         a     c l e a r       a n d       c o n v i n c i n g           s t a n d a r d         o f     p r o o f

w h e n       d e c i d i n g       a     c u s t o d y           d i s p u t e         b e t w e e n         a     b i o l o g i c a l         a n d       n o n -

b i o l o g i c a l           p a r e n t .



                          I n     a d d i t i o n ,           M s .     M o o r e           m o v e d       f o r     a     d i s m i s s a l         o f     M r .

M o o r e ’ s         a p p e a l       b e c a u s e         h e     t w i c e         f a i l e d         t o     f i l e     h i s       a p p e l l a t e

b r i e f       o n     t i m e .         F i r s t ,         M r .     M o o r e           v i o l a t e d         R u l e     2 9     o f     t h e

T e n n e s s e e         R u l e s       o f     A p p e l l a t e           P r o c e d u r e             b e c a u s e       h e     d i d       n o t     s e r v e

a n d     f i l e       h i s     b r i e f       w i t h i n         3 0     d a y s         a f t e r       t h e       r e c o r d       w a s     f i l e d       w i t h

t h e     c l e r k       o n     N o v e m b e r         2 5 ,       1 9 9 7 .             S e c o n d ,         e v e n     t h o u g h       t h i s       C o u r t

g r a n t e d         M r .     M o o r e       u n t i l         A p r i l       1 ,       1 9 9 8 ,       t o     f i l e     h i s       b r i e f ,       i t     w a s

f i l e d       t w o     d a y s       l a t e     b e c a u s e           h i s       a t t o r n e y           u s e d     r e g u l a r         m a i l     t o

s u b m i t       t h e       b r i e f .         I n     o r d e r         t o     c o m p l y           w i t h     t h e     R u l e s       o f     A p p e l l a t e

P r o c e d u r e ,           c e r t i f i e d         m a i l       m u s t       b e       u s e d       t o     f i l e     a     b r i e f       w i t h       t h e




                                                                                        2
C o u r t           C l e r k                   o n        t h e        d a t e         t h e         b r i e f                w a s         m a i l e d .               W e       d o         n o t           f i n d
                                                                                                                                                                     1
t h i s         m o t i o n                     t o        b e        w e l l         t a k e n         a n d                i t     i s       d e n i e d .



                                      T h e             f a c t s         o f         t h i s         c a s e ,                w h i l e         i n t r i g u i n g ,                    a r e           n o t               i n

d i s p u t e               o n               a p p e a l .               B r i e f l y               s t a t e d ,                  M s .       M o o r e           f i l e d            a         p e t i t i o n

s e e k i n g               a         d i v o r c e                   f r o m         h e r      h u s b a n d                     o n       t h e      g r o u n d s              o f

i n a p p r o p r i a t e                               m a r i t a l             c o n d u c t           i n c l u d i n g                      p h y s i c a l                a b u s e .                    M r .

M o o r e           f i l e d                   a       c o u n t e r - c l a i m                     s e e k i n g                  d i v o r c e             b e c a u s e              o f         h i s           w i f e ’ s

o n g o i n g               p r o m i s c u o u s                         s e x u a l            a c t i v i t y                     w i t h         o t h e r           m e n .               B o t h              p a r t i e s

s o u g h t            c u s t o d y                       o f        B r i t t n e y            a n d          C a r i l e a ,                  w h o         w a s         t h e i r              n a t u r a l

c h i l d .



                                      I n            h i s       a n s w e r ,            M r .         M o o r e                  a l l e g e d             t h a t         M s .        M o o r e                 t o l d

h i m         h e      w a s                  n o t        t h e        f a t h e r           o f       B r i t t n e y ,                      t h e i r         o l d e s t              c h i l d

c o n c e i v e d                     b e f o r e                m a r r i a g e ,               b u t          b o r n              a f t e r          t h e i r            u n i o n .                  B e c a u s e

o f        t h e       a l l e g a t i o n ,                            M r .         M o o r e         r e q u e s t e d                      b l o o d         t e s t i n g                 t o        d e t e r m i n e

p a r e n t a g e .                             T h i s          t e s t          s h o w e d           M r .                M o o r e         w a s         n o t       t h e         f a t h e r                  o f

B r i t t n e y .                             A t       t r i a l ,             b o t h       p a r t i e s                    s t i p u l a t e d               t o         t h i s           e v i d e n c e .



                                      I n            h i s       j u d g m e n t ,               t h e          C h a n c e l l o r                     h e l d          h e       h a d            n o

j u r i s d i c t i o n                              t o      m a k e           a n     a w a r d         o f                c u s t o d y           i n       r e s p e c t              t o         B r i t t n e y ,

b e c a u s e               o f               t h e        l a c k        o f         p a r e n t a g e .                          M r .       M o o r e         w a s          a w a r d e d                  t h e

d i v o r c e               o n               h i s        c o u n t e r - c l a i m                    a n d                g i v e n         c u s t o d y             o f       t h e            y o u n g e r


                1
                                      A   l t       h o u g   h M     r . M      o o r e ’    s b     r i e f            w   a s     t w i   c e     f i l   e d     l a t     e ,     t h i    s   C o    u    r t           h a   s
p   o   w e r u     n d e       r     R   u l       e 2       o f     t h e      T e n n e    s s e   e R u      l       e   s o     f A     p p e   l l a   t e     P r o     c e d   u r e      t o      s    u s       p   e n   d
t   h   e r e q     u i r       e   m e   n t       s f o     r f     i l i n    g a n        a p p   e l l a    t       e     b r   i e f     o n     t i   m e .       G     o o d     c a    u s e      e    x i       s   t s
b   e   c a u s e     t h       e     s   u b       j e c t     o f     t h i    s a p p      e a l     i s      c       h   i l d     c u   s t o   d y .       E   v e n       s o   , t      h e A      p    p e       l   l a   n t ’ s
a   t   t o r n e   y s         h   o u   l d         u n d   e r s   t a n d      t h a t      h e     o f f    e       r   e d     n o     c r e   d i b   l e     e x c     u s e     f o    r h i      s      f       a   i l   u r e
t   o     f i l e     t h       e     b   r i       e f w     i t h   i n t      h e t i      m e     g e n e    r       o   u s l   y a     l l o   w e d     b y     b o     t h     R u l    e 2 9           a n       d     t   h e
C   o   u r t ’ s     O r       d   e r     o       f M a     r c h     1 7 ,      1 9 9 8    .       I n o      r       d   e r     f o r     o u   r s     y s t   e m       o f     j u s    t i c e         t o           r u   n
e   f   f i c i e   n t l       y   ,     e a       c h p     l a y   e r m      u s t k      n o w     t h e            r   u l e   s o     f t     h e     g a m   e .

                                                                                                                     3
c h i l d .         S u b s e q u e n t l y ,               M r .     M o o r e         f i l e d         t h i s       a p p e a l       t o     c h a l l e n g e

t h e     C h a n c e l l o r ’ s             r u l i n g       o n       j u r i s d i c t i o n .



                          I .     J u r i s d i c t i o n



                          T h e     f i r s t         i s s u e       t o       b e     a d d r e s s e d           i s     w h e t h e r         a     t r i a l

c o u r t     h a s       j u r i s d i c t i o n             i n     a     d i v o r c e           p r o c e e d i n g           t o     m a k e       a n     a w a r d

o f     c h i l d       c u s t o d y         t o     a     n o n - b i o l o g i c a l                 p a r e n t .           T h e     r u l e       o f     l a w

t h a t     c o n t r o l s         o u r       d e t e r m i n a t i o n               w a s       a n n o u n c e d           b y     t h e     S u p r e m e

C o u r t     i n       L e n t z       v .     L e n t z ,         7 1 7       S . W . 2 d         8 7 6     ( T e n n . 1 9 8 6 ) .



                          I n     L e n t z ,         b o t h       p a r e n t s           s o u g h t       a     d e c r e e         o f     d i v o r c e       a n d

a n     a w a r d       o f     c u s t o d y         o f     t h e       c h i l d r e n .               D u r i n g       t h e       p r o c e e d i n g s ,

h o w e v e r ,         i t     b e c a m e         c l e a r       t h a t       t h e       h u s b a n d         w a s       n o t     t h e       f a t h e r       o f

t h e     y o u n g e s t         c h i l d .             B e c a u s e         o f     t h e       l a c k       o f     p a r e n t a g e ,           t h e

c h a n c e r y         c o u r t       l e f t       c u s t o d y         o f       t h e       y o u n g e s t         c h i l d       w i t h       t h e     m o t h e r

b e l i e v i n g         i t     h a d       n o     j u r i s d i c t i o n               t o     a w a r d       c u s t o d y         o f     t h e       c h i l d       t o

a n y o n e       o t h e r       t h a n       t h e       m o t h e r ,         w h e n         i t     w a s     p r o v e n         t h a t       t h e     h u s b a n d

w a s     n o t     t h e       f a t h e r         o f     t h e     c h i l d .



                          T h e     S u p r e m e           C o u r t       d i s a g r e e d .               T h e       C o u r t       r e a s o n e d         t h a t

e v e n     i f     t h e       c h a n c e l l o r           m u s t       r e s o l v e           a     f a c t u a l         i s s u e       a s     t o

p a t e r n i t y ,           t h a t     d e t e r m i n a t i o n               h a s       n o       e f f e c t       o n     t h e       j u r i s d i c t i o n a l

l i m i t s       o f     a     c o u r t       t o       p r o t e c t         t h e       c h i l d .           T h e     c h i l d ’ s         b e s t

i n t e r e s t s         a r e     o f       p a r a m o u n t           c o n c e r n ,           a n d     t h a t       i s       w h e r e       t h e

c h a n c e r y         c o u r t       s h o u l d         f o c u s       i t s       a t t e n t i o n .               L e n t z ,         s u p r a ,       c i t i n g

B r y a n     v .       B r y a n ,       6 2 0       S . W . 2 d         8 5     ( T e n n . A p p . 1 9 8 1 ) ;                 B e v i n s         v .     B e v i n s ,


                                                                                        4
5 3     T e n n . A p p .             4 0 3 ,         3 8 3     S . W . 2 d           7 8 0         ( 1 9 6 4 ) .             S e e     a l s o         L o g a n     v .

L o g a n ,       2 6       T e n n . A p p .               6 7 3 ,       1 7 6       S . W . 2 d             6 0 1     ( 1 9 4 3 ) .             I n     i t s     d e c i s i o n

t h e     C o u r t         h e l d :



                            C   h   a n c e   r   y     c o u r     t   h   a s       j   u r   i   s   d i c t i     o n o f         d i v   o   r c e
                            a   c   t i o n   s   ,     a n d       h a s     t   h   e     a   u   t   h o r i t     y t o       d   e c r   e   e
                            c   u   s t o d   y       o f m i       n o r     c   h   i   l d   r   e   n u n d       e r t h     e     c o   n   t r o l
                            o   f     e i t   h   e   r o f         t h e     p   a   r   t i   e   s   .     T h     e g r a     n   t o     f
                            c   u   s t o d   y       c a n b       e   t   o     o   n   e     o   r     b o t h       o f t     h   e p     a   r t i e s ,
                            o   r     t o     s   o   m e s u       i t a   b l   e       a g   e   n   c y o r         p e r s   o   n ,     a   s t h e
                            w   e   l f a r   e       a n d i       n t e   r e   s t       o   f       t h e m       i n o r     c   h i l   d   r e n
                            m   a   y r e     q   u   i r e .       .   .     .     [     A ]     f     i n d i n     g t h a     t     t h   e
                            h   u   s b a n   d       i s n o       t   t   h e     f     a t   h e     r o f         o n e o     f     t h   e
                            c   h   i l d r   e   n     b o r n       d u   r i   n g       t   h e       m a r r     i a g e     p   e r i   o   d     d o e s
                            n   o   t a f     f   e   c t t h       e j     u r   i s     d i   c t     i o n o       f c h a     n   c e r   y       c o u r t     t o
                            p   r   o t e c   t       t h e c       h i l   d .

L e n t z ,       7 1 7         S . W . 2 d           a t     8 7 7 .



                            I n       L e n t z ,           t h e       S u p r e m e           C o u r t           c i t e d     T . C . A .           3 6 - 6 - 1 0 1       a s

f u r t h e r         a u t h o r i t y               f o r     i t s       p o s i t i o n .                   A n y       c a r e f u l         r e a d e r       o f     T . C . A .

3 6 - 6 - 1 0 1 ( a ) ( 1 )               w i l l           d i s c o v e r           t h e         s t a t u t e           a l l o w s       t h e       t r i a l       c o u r t

t h e     f l e x i b i l i t y               t o       a w a r d         c u s t o d y             d u r i n g         a     d i v o r c e           p r o c e e d i n g         t o

t h e     p a r t i e s             t o   t h e         p r o c e e d i n g               o r       t o       “ s o m e       s u i t a b l e           p e r s o n ,       a s     t h e

w e l f a r e         a n d         i n t e r e s t           o f       t h e     c h i l d             o r     c h i l d r e n         m a y         d e m a n d . ”

N o w h e r e         i n       t h e     s t a t u t e             d o e s       i t       s a y         t h a t       t h i s       s u i t a b l e         p e r s o n         m u s t

b e     t h e     b i o l o g i c a l                 p a r e n t         o f     t h e         c h i l d .             A     t r i a l       c o u r t ,         t h e r e f o r e ,

m a y     c o n s i d e r             o t h e r         s u i t a b l e           p e r s o n s               i n     i t s     d e t e r m i n a t i o n             o f     t h e

a w a r d       o f     c h i l d         c u s t o d y .                 T h e       L e g i s l a t u r e                 o b v i o u s l y           a n t i c i p a t e d

t h a t     c o m p l e x             c u s t o d y           c a s e s         w o u l d           a r i s e ,         a n d     g a v e         c o u r t s       t h e




                                                                                                5
a b i l i t y       t o     a d d r e s s         a     c h i l d       c u s t o d y         s i t u a t i o n         i n v o l v i n g         l i t i g a n t s
                                                                                  2
o t h e r       t h a n     t h e       n a t u r a l         p a r e n t s .



                          W e     f i n d       t h e     h o l d i n g         i n       L e n t z     a n d     T . C . A .         3 6 - 6 - 1 0 1       t o     b e

d i s p o s i t i v e           o n     t h e     j u r i s d i c t i o n a l               i s s u e     b e f o r e         t h e     C o u r t .         I t     i s

c l e a r       t h a t     t h e       C h a n c e l l o r           d i d     h a v e       j u r i s d i c t i o n           t o     a w a r d       c u s t o d y

o f     B r i t t n e y         t o     e i t h e r       t h e       b i o l o g i c a l           p a r e n t       o r     t h e     n o n - b i o l o g i c a l

p a r e n t       i n     t h e       d i v o r c e       p r o c e e d i n g .               C o n s i d e r i n g           t h e     a l t e r n a t i v e ,

i f     t h e     C o u r t       w a s       w i t h o u t       j u r i s d i c t i o n ,             t h e r e       w o u l d       b e     n o

g u a r a n t e e         t h a t       B r i t t n e y ’ s           i n t e r e s t s         w o u l d       c o m e       f i r s t .         A     t r i a l

c o u r t       m u s t     c o n s i d e r           t h e     w e l f a r e         a n d     b e s t       i n t e r e s t s         o f     t h e     c h i l d

a s     L e n t z       a n d     T . C . A .         3 6 - 6 - 1 0 1 ( 1 ) ( a )             m a k e     c l e a r .



                          I I .       C h i l d       C u s t o d y



                          T h e       s e c o n d       i s s u e       w e     f a c e       i s     t h e     c u s t o d y         o f     B r i t t n e y .

M r .     M o o r e       u r g e s       t h i s       C o u r t       t o     m a k e       a n     i m m e d i a t e         a w a r d       o f     c u s t o d y

t o     h i m     b e c a u s e         i t     i s     c l e a r       t h a t       t h e     C h a n c e l l o r           h a d     j u r i s d i c t i o n

t o     m a k e     a     p r o p e r         d e t e r m i n a t i o n           a t       t r i a l .         H e     c i t e s       t h e     C h a n c e r y

C o u r t ’ s       r u l i n g         a s     a u t h o r i t y         f o r       t h i s       r e q u e s t       i n     a n     a t t e m p t       t o

s h o w     t h a t       M s .       M o o r e       i s ,     i n     f a c t ,         u n f i t     t o     s e r v e       a s     c u s t o d i a n         f o r

B r i t t n e y .           T h e       C h a n c e l l o r           s a i d     o f       M s .     M o o r e :



                          I f i n d b y m y o w n o b s e r v a t i o n s , a s w e l l a s t h e
                          t e s t i m o n y o f t h e P a r t i e s , t h a t s h e h a s a
                          q u i c k t e m p e r , t h a t s h e i s a g g r e s s i v e , t h a t


            2
                       O n e c o m m o n e x a m p l e o f t h i s c o m p l e x i t y e x i s t s i n c a s e s t h a t i n v o l v e
s t e p - p a r e n t s w h o p e t i t i o n f o r a g r a n t o f c u s t o d y .          S e e H e n d e r s o n v . M a b r y , 8 3 8
S . W . 2 d 5 3 7 ( T e n n . A p p . 1 9 9 2 ) ( a l l o w i n g t h e s t e p - p a r e n t a t e m p o r a r y a w a r d o f
c u s t o d y ) .

                                                                                      6
                            s   h   e d o     es g e t              i n p     e   o   p l   e ’ s       f a c e , a s I h a v                   e
                            w   i   t n e s   se d m y          s   e l f     i   n     t   h e f       i r s t d a y o f t h                   e
                            h   e   a r i n   g, i s            c   o m b a   t   i   v e   , a n       d I t h e r e f o r e                   c r e d i t
                            t   h   e t e     st i m o n        y     o f     M   r   .     M o o r     e a n d h i s w i t n                   e s s e s
                            a   n   d d o      n o t c          r   e d i t       t   h e     t e s     t i m o n y o f M r s .                   M o o r e
                            i   n     t h a   t r e g a         r   d .



W h i l e       t h i s         s t a t e m e n t           m a y       a p p e a r             t o     b e       c o n c l u s i v e           a s     t o     w h e t h e r       o r

n o t       M s .     M o o r e         i s       f i t     t o       s e r v e           a s       t h e     c u s t o d i a l           p a r e n t ,         i n     t r u t h ,

t h e       s t a t e m e n t           m e r e l y         t e n d s         t o         s h o w       t h a t       t h e     C h a n c e l l o r             w e i g h e d

t h e       e v i d e n c e           a g a i n s t         M s .       M o o r e           u s i n g         t h e       w r o n g       b u r d e n         o f     p r o o f .



                            T h e       T e n n e s s e e             S u p r e m e             C o u r t         h a s     e s t a b l i s h e d             t h a t     a n

o b j e c t i o n           t o       t h e       f i t n e s s         o f       a       p a r e n t         i n     a     c h i l d       c u s t o d y           d i s p u t e

b e t w e e n         a     n a t u r a l           p a r e n t         a n d         a     t h i r d         p a r t y       c a n       o n l y       b e     s u s t a i n e d

b y     a     c l e a r         p r e p o n d e r a n c e               o f       c o n v i n c i n g               p r o o f .           S t u b b l e f i e l d           v .

S t a t e       e x       r e l .       F j e l s t a d ,             1 7 1       T e n n .           5 8 0 ,       1 0 6     S . W . 2 d         5 5 8       ( 1 9 3 7 )

( u s i n g         t h i s         s t a n d a r d         t o       d e n y         c u s t o d y           t o     d e c e a s e d           e x - w i f e ’ s

r e l a t i v e s           i n       f a v o r       o f       f a t h e r           o f       t h e       c h i l d ) .           O t h e r         T e n n e s s e e

c o u r t s         h a v e         a p p l i e d         t h i s       h e i g h t e n e d                 s t a n d a r d         o f     p r o o f         w h e n     f a c e d

w i t h       t h e       i s s u e         o f     p a r e n t a l           r i g h t s ,             c h i l d         c u s t o d y ,         a n d       t h i r d     p a r t y

i n t e r e s t s .                 S e e     H e n d e r s o n             v .       M a b r y ,           8 3 8     S . W . 2 d         5 3 7       ( T e n n .

A p p . 1 9 9 2 )           ( a p p l y i n g             t h i s       s t a n d a r d               t o     a     c u s t o d y         d i s p u t e         b e t w e e n

t h e       n a t u r a l           f a t h e r       a n d         t h e     s t e p - f a t h e r ) ;                   D u n a v a n t         v .     D u n a v a n t ,         3 1

T e n n . A p p .           6 3 4 ,         2 1 9     S . W . 2 d           9 1 0         ( 1 9 4 9 )         ( g r a n t i n g           e x c l u s i v e           c u s t o d y

t o     f a t h e r         o v e r         t h e     p e t i t i o n             o f       m a t e r n a l           g r a n d m o t h e r ) .                 I n     o r d e r

f o r       M r .     M o o r e         t o       s u s t a i n         h i s         o b j e c t i o n             t o     M s .     M o o r e ’ s           f i t n e s s       a s

a     p a r e n t ,         w e       h o l d       t h a t         t h e     c l e a r             p r e p o n d e r a n c e             o f     c o n v i n c i n g

p r o o f       s t a n d a r d             m u s t       b e       a p p l i e d           b y       t h e       C h a n c e l l o r           t o     t h e       e v i d e n c e

p r e s e n t e d           i n       t h i s       c u s t o d y           d i s p u t e .

                                                                                                7
                          F r o m                a     r e v i e w       o f      t h e        l i m i t e d         r e c o r d         b e f o r e         u s ,       i t        d o e s

n o t     a p p e a r         t h e              C h a n c e l l o r           c o n s i d e r e d             t h i s       h e i g h t e n e d             b u r d e n            o f

p r o o f       w h e n       m a k i n g                h i s       r u l i n g .             A l l     t h a t       c a n       b e     g l e a n e d             f r o m        t h e

C h a n c e l l o r ’ s                  s t a t e m e n t             i s     t h a t         a t     t h e       m o s t     o n e       p a r t y         a n d       h i s

w i t n e s s e s         w e r e                m o r e       c r e d i b l e           t h a n       t h e       o t h e r       p a r t y      a n d         h e r
                          3
w i t n e s s e s .                      T h e         q u e s t i o n         t h a t         r e m a i n s        u n a n s w e r e d          i s         “ B y      h o w

m u c h ? ”           T h e         w o r d            “ c r e d i t ”         s i m p l y           d o e s       n o t     i n d i c a t e           a     q u a n t u m            o f

p r o o f       s u f f i c i e n t                    e n o u g h       t o      s a t i s f y          t h e       h e i g h t e n e d          b u r d e n            p r e s e n t

i n     t h i s       c h i l d             c u s t o d y            d i s p u t e .



                          A s            t o         M s .     M o o r e ’ s        o t h e r          a r g u m e n t ,           w e     a g r e e         t h a t

T e n n e s s e e         c o u r t s                  d o     e n d o r s e        t h e         l e g a l        p r e s u m p t i o n          f a v o r i n g               a

n a t u r a l         p a r e n t                i n     a     c h i l d       c u s t o d y           d i s p u t e         a s     t o     t h i r d          p a r t i e s ,

b u t     t h e       c o u r t s                h a v e       d e f e r r e d           t o      t h i s      p r e s u m p t i o n           o n l y          s o      f a r        a s

o t h e r       c o n s i d e r a t i o n s                      r e m a i n e d           e q u a l .             S t u b b l e f i e l d             v .      S t a t e           e x

r e l .     F j e l s t a d ,                    s u p r a ;         D u n a v a n t           v .     D u n a v a n t ,           s u p r a .             S e e       a l s o

D o l e s       v .     D o l e s ,                  8 4 8     S . W . 2 d        6 5 6        ( T e n n . A p p . 1 9 9 2 ) .                 O n e         s u c h       b a s i c

c o n s i d e r a t i o n                   i s        t h e     f i t n e s s           o f     t h e       p a r e n t .           I f     t h e         C h a n c e l l o r

s h o u l d       f i n d           t h a t            M s .     M o o r e        i s      u n f i t         t o     s e r v e       a s     c u s t o d i a n             u s i n g

t h e     p r o p e r         b u r d e n                o r     p r o o f ,        t h e n          t h e     l e g a l       p r e s u m p t i o n                 f a d e s ,          f o r

t h e     w e l f a r e             a n d            b e s t     i n t e r e s t s             o f     t h e       c h i l d       r e m a i n         a n y         c o u r t ’ s

c h i e f       c o n c e r n .                      T h i s     p r e s u m p t i o n ,               t h e r e f o r e ,           s h o u l d           i n f o r m          t h e

C h a n c e l l o r ’ s                  r u l i n g           o n     t h e      e v i d e n c e ,            n o t       c o n t r o l       i t .




            3
                      N o       r    m    a l l y t h i s C o u r t w o u l d r e v i e w t h e e v i d e n c e s u b m i t t e d a t t r i a l
d e n o v o . S e e S           m    i    t h v . S m i t h , 1 8 8 T e n n . 4 3 0 , 2 2 0 S . W . 2 d 6 2 7 ( 1 9 4 9 ) .       T h e
A p p e l l a n t , h o w       e    v    e r , f a i l e d t o p r e s e n t t h i s C o u r t w i t h t h e c o m p l e t e t r i a l
r e c o r d o n a p p e         a    l    .

                                                                                                 8
                      T h e     j u d g m e n t     a s     t o     c u s t o d y     i s   v a c a t e d     a n d   t h e     c a u s e   i s

r e m a n d e d   f o r       f u r t h e r     p r o c e e d i n g s         c o n s i s t e n t   w i t h     t h i s   o p i n i o n     a n d

c o l l e c t i o n     o f     c o s t s     b e l o w .         C o s t s     o f   a p p e a l   a r e     a d j u d g e d     a g a i n s t

M s .   M o o r e .



                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                          9